DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1, 3, 4, 12, 20 and 21 are allowable. Claim 17 was previously withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement between inventions of Group I and Group II, as set forth in the Office action mailed on 4/24/2019 is hereby withdrawn and claim 17 is hereby rejoined. The Examiner contacted Applicant to indicate Claim 17 was not in condition for allowance and Applicant agreed to cancel rejoined Claim 17. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Irina Vainberg on August 31, 2021.
	
The application has been amended as follows:

Claim 17 has been cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The claims are directed to a method that requires rinsing a mucus collector holding a sample to remove cervical cells, separating the mucus collector from the rinsing liquid containing cervical cells, rinsing the mucus sample remaining on the mucus collector with an emulsifier and a lysing agent and analyzing the DNA released from the non-cervical cells. This method requires analysis of cells that were remaining on the mucus collector after rinsing the cervical cells from the mucus collector.  
	The closest prior art has been cited in the prior rejection under 35 USC 103. Although the prior art, namely Othman et al. Malaysian J. Pathol (2012) 34(2): 115-121 Sci Transl Med 5:167, teach methods of rinsing a cervical mucus brush into a liquid-based preservation medium and analyzing the sample, the prior art does not teach a second rinse of the cervical mucus brush with an emulsifier and a lysing agent in order to analyze the mucus enriched in non-cervical cells remaining on the cervical mucus brush after the first rinse and release of cervical cells. There was no teaching or suggestion in the prior art to analyze the mucus sample enriched with non-cervical cells remaining on the brush after the first rinsing step. The instant specification demonstrates that the enrichment of non-cervical cells on the mucus brush contains embedded biological material not available for diagnostic methods analyzing the biological material rinsed off cervical samples, and can be tested for epigenetic modifications. 
Thus, Claims 1, 3, 4, 12, 20 and 21 are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517.  The examiner can normally be reached on Monday - Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L. OVERLY/Examiner, Art Unit 1634                  
                                                                                                                                                                                      

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 7, 2021